UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K þANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-145939 CleanTech Biofuels, Inc. (Exact Name of Registrant as Specified in Its charter) Delaware 33-0754902 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7386 Pershing Ave., University City, Missouri (Address of principal executive offices) (Zip Code) (Registrant's telephone number): (314) 802-8670 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes [ ] No [X] Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T ( 232.405) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filer o Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso Noþ The aggregate market value of the voting and non-voting common equity held by non-affiliates as of June30, 2013 (the last business day of our most recently completed second quarter) - $ 885,972 As of March 21, 2014, the number of shares outstanding of the Company's common stock was 79,046,647. DOCUMENTS INCORPORATED BY REFERENCE CLEANTECH BIOFUELS, INC. TABLE OF CONTENTS PART I PAGE ITEM 1 Business 3 ITEM 1A Risk Factors 11 ITEM 1B Unresolved Staff Comments 17 ITEM 2 Properties 18 ITEM 3 Legal Proceedings 18 ITEM 4 Mine Safety Disclosures 18 PART II 18 ITEM 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 ITEM 6 Selected Financial Data 19 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 ITEM 7A Quantitative and Qualitative Disclosures About Market Risk 25 ITEM 8 Financial Statements and Supplemental Data 26 ITEM 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 44 ITEM 9A Controls and Procedures 44 ITEM 9B Other Information 45 PART III 45 ITEM 10 Directors, Executive Officers and Corporate Governance 45 ITEM 11 Executive Compensation 47 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 51 ITEM 13 Certain Relationships and Related Transactions and Director Independence 53 ITEM 14 Principal Accountant Fees and Services 54 PART IV 54 ITEM 15
